      Case 5:20-cr-01549 Document 107 Filed on 05/12/21 in TXSD Page 1 of 4
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 12, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                               LAREDO DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   CR ACTION NO. 5:20-CR-1549
                                             §
CECILIA CASTANEDA                            §

                     REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       The undersigned Magistrate Judge submits this Report and Recommendation to

the District Court pursuant to 28 U.S.C. § 636(b)(3). This case has been referred, by order

of the District Court, to the United States Magistrate Judge for the taking of a felony

guilty plea and the Federal Rule of Criminal Procedure Rule 11 Allocution. All parties

waived the right to plead guilty before a United States District Judge and consented to

proceed before a United States Magistrate Judge.


       On May 12, 2021, the Defendant and counsel appeared by video conference before

the Magistrate Judge, who addressed the Defendant personally in open court and

informed the Defendant of the admonishments under Rule 11 of the Federal Rules of

Criminal Procedure and determined that the Defendant was competent to plead guilty and

fully understood said admonishments. Under the applicable Southern District of Texas

General Orders, CARES Act Authorization for Video and Audio Conferencing in

Criminal Proceedings and Order on Written Waivers of Personal Appearance Under the

CARES Act, the Defendant could not be physically present without seriously


1/4
      Case 5:20-cr-01549 Document 107 Filed on 05/12/21 in TXSD Page 2 of 4




jeopardizing public health and safety during the national emergency created by the novel

coronavirus. The plea hearing was not postponed because the Magistrate Judge found that

further delay of the plea would cause serious harm to the interests of justice. The

Defendant waived personal appearance on the record and consented to appearing by

video conference after consultation with counsel. Under the applicable General Order, the

Magistrate Judge also confirmed that the Defendant could see and hear clearly during the

proceeding.


       The Defendant pleaded guilty to count one of the Indictment alleging the felony

offense of unlawful sale of protected wildlife (certain species of hummingbirds) (in

violation of Title 16, United States Code, Sections 3372(a)(1), 3373(d)(1)(B), and Title

18, United States Code, Sections 3571(b)(3) and (2)). The remaining counts are to be

dismissed at sentencing. Pursuant to Rule 11(c)(1)(A) and Rule 11(c)(1)(B), and the

applicable General Order, the Court summarized the written plea agreement to the

Defendant and counsel through video conference. The plea agreement was

confirmed and ratified on the record by the parties. The Court further explained to

the Defendant that this agreement was not binding on the District Judge. The Court

explained that the District Judge is obligated to calculate the applicable sentencing

guideline range under the Sentencing Guidelines promulgated by the United States

Sentencing Commission and to consider that range in determining the Defendant’s

sentence. See FED. R. CRIM. P. 11(b)(1)(M). The Court also explained that the Defendant

could receive a term of supervised release. The Court explained the range of punishment


2/4
      Case 5:20-cr-01549 Document 107 Filed on 05/12/21 in TXSD Page 3 of 4




with regard to imprisonment, fines, restitution, supervised release, the statutory fee

assessment, and, if non-indigent to the statutory assessment pursuant to the Justice for

Victims of Trafficking Act. The Court finally informed the Defendant that, if a person

who is not a United States citizen is convicted of a crime, he or she may be removed from

the United States, denied citizenship, and denied admission to the United States in the

future. See FED. R. CRIM. P. 11(b)(1)(O).


       The Magistrate Judge finds the following:

              1. The Defendant, with the advice of counsel, has consented
                 orally to enter this guilty plea before the Magistrate Judge,
                 subject to final approval and sentencing by the District
                 Judge;

              2. The Defendant fully understands the nature of the charges
                 and penalties;

              3. The Defendant understands his/her Constitutional and
                 statutory rights and wishes to waive these rights, including
                 his/her right to appeal or collaterally attack his/her
                 sentence (see FED. R. CRIM. P. 11(b)(1)(N));

              4. The Defendant’s plea is made freely and voluntarily;

              5. The Defendant is competent to enter this plea of guilty;

              6. There is an adequate factual basis for this plea; and

              7. Further delay of the plea would cause serious harm to the
                 interests of justice.

                                    Recommendation


       The Magistrate Court RECOMMENDS that the District Court accept the plea of

guilty and enter final judgment of guilt against the Defendant.

3/4
      Case 5:20-cr-01549 Document 107 Filed on 05/12/21 in TXSD Page 4 of 4




                                           Warnings


       The parties may file objections to this Report and Recommendation, unless they
waive the right to do so. A party filing objections must specifically identify those
findings or recommendations to which objections are being made. The District Court
need not consider frivolous, conclusive, or general objections. Battle v. U.S. Parole
Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (quoting Nettles v. Wainwright, 677 F.2d
404, 410 n.8 (5th Cir. 1982) (en banc)).

       A party’s failure to file written objections to the proposed findings and
recommendations contained in this Report within fourteen (14) days after being served
with a copy of the Report—or the party’s waiver of the right to do so—shall bar that
party from de novo review by the District Court of the proposed findings and
recommendations and, except upon grounds of plain error, shall bar the party from
appellate review of proposed factual findings and legal conclusions accepted by the
District Court to which no objections were filed. See 28 U.S.C. § 636(b)(1); Thomas v.
Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Services Auto. Ass’n, 79 F.3d
1415, 1428-29 (5th Cir. 1996) (en banc).

       The Clerk is directed to send a copy of this Report and Recommendation to all
parties.

       Respectfully submitted this 12th day of May 2021.


                                               ___________________________________
                                                            Jason B. Libby
                                                     United States Magistrate Judge




4/4
